Appeal from an order of the Supreme Court, Albany County Special Term entered on the 10th day of December, 1962. Until the Attorney-General files with the Comptroller a satisfactory abstract of title and a certificate of search as to incumbrances in pursuance to subdivision 6 of section 20 of the Court of Claims Act the Comptroller is not required by law to pay a judgment of the Court of Claims based on an appropriation of land. No such papers have been filed but the court at Special Term has directed the payment by the Comptroller without the filing of those papers by the Attorney-General. In effect the Attorney-General argues that this routine filing should not presently be directed because of the pendency of other litigation not concerned with the record title. We see no good ground on this record to delay the filing of the abstract of title and search. Order modified on the law and the facts to suspend the direction to the Comptroller to pay the judgment to the petitioner until the Attorney-General shall have filed the instruments required by subdivision 6 of section 20 of the Court of Claims Act and the proceeding is remitted to Special Term for such directions to the Attorney-General in respect thereto as may be required by the record. Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur.